Citation Nr: 0023979	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
schizophrenia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The record indicates that the veteran had active duty for 
training from September 11, 1969 to March 10, 1970, from July 
11, 1970 to July 26, 1970, from July 17, 1971 to August 1, 
1971, July 22, 1972 to August 3, 1972, December 10, 1973 to 
December 24, 1973 and July 27, 1974 to August 11, 1974 and 
then active duty from May 17, 1979 to June 5, 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the RO.  

In April 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran did not enter a timely appeal from June and 
July 1984 rating decisions that denied his claim of service 
connection for schizophrenia.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June and 
July 1984 decisions of the RO.  




CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June and July 1984, the RO denied the veteran's original 
claim of service connection for schizophrenia.  The veteran 
was notified of those determinations and of his procedural 
and appellate rights by VA letter dated on August 2, 1984.  
However, he did not appeal those determinations.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case. 38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
As the veteran did not appeal within one year of the June and 
July 1984  decisions, they became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the June and July 1984 decisions 
includes the September 1996 statement of the veteran's mother 
indicating that the veteran had had a breakdown while he was 
in the Marine Corps.  The new evidence also includes private 
hospital records dated from September 1978 to December 1982 
showing treatment for schizophrenia.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statement of the veteran's mother must be presumed for 
purposes of determining whether the claim is reopened.  See 
Justus, Id.  The additional evidence also includes private 
hospital records showing treatment for schizophrenia prior to 
the veteran enlistment in the Navy in May 1979.  

Thus, the Board finds that the new evidence is relevant to 
his claim and is instrumental in ensuring a complete 
evidentiary record for evaluation of his claim.  See Hodge, 
supra.  In other words, the new evidence submitted is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for schizophrenia is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for schizophrenia, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2000).  VA, in certain circumstances, may be obligated 
to advise the veteran of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed 
schizophrenia.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence that tends to support 
his assertions that he suffers from 
current disability manifested by 
schizophrenia due to disease or injury 
which was incurred in or aggravated by 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for schizophrenia has been 
submitted.  All indicated development 
should be undertaken in this regard.  If 
it is determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



